DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 7, 9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kihira (US 7,094,970).
Regarding claim 1, Kihira discloses a shielded wire harness 1 comprising: one or mor

Regarding claim 2, Kihira discloses the conductive pipe is a metal pipe (see abstract).
Regarding claim 3, Kihira discloses the sub-shield portion is deformable (see abstract).
Regarding claim 4, Kihira discloses the braided member is formed in a substantially tube shape by braided metal wires (see fig. 1, 2).
Regarding claim 6, Kihira discloses the sub-shield portion is connected to the conductive pipe and/or the shielded connector by at least one fixing member 57, 80 (see fig. 2).
Regarding claim 7, Kihira discloses a shielding member 50 for a shielded wire harness 1 comprising one or more of wires 30 and a shielded connector 56, 58, 11, wherein: the shielding member is formed in a tube shape and configured to enclose the one or more wires collectively and to be connected to the shielded connector, the shielding member comprises a main shield portion 51 made of a conductive pipe 51, and a sub-shield portion 53 connected to the conductive pipe and the shielded connector, and the sub-shield portion comprises a braided member 54 being at least partly covered by a coating (column 4, lines 40 – 47, “plating treatment”) (see fig. 1 - 3).
Regarding claim 9, Kihira discloses a method of producing a shielded wire harness 1 comprising the following steps: providing one or more of wires 30; collectively enclosing the one or wire(s) by means of a tubular shielding member 50; respectively connecting one or more terminals 40 of a shielded connector 56, 58, 11 to the wire(s); and connecting the shielding member to the shielded connector; wherein: the shielding member comprises a main shield portion 51 made of a conductive pipe 51, and a sub-shield portion 53 connected to the conductive pipe and the shielded connector, and the sub-shield portion comprises a braided member 54 at least partly covered by a coating (column 4, lines 40 – 47, “plating treatment”) that provides fluid-tightness when the sub- shield portion is connected to the conductive pipe and the shielded connector, the braided member at least partly is embedded in the coating and the method further comprises covering at least one of a connection area of the sub-shield 
Regarding claim 12, Kihira discloses the step of method, wherein the sub-shield portion is connected to the conductive pipe and/or the shielded connector by at least one fixing member 57, 80 (see fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kihira (US 7,094,970) as applied to claims 1 or 7 or 9 above, and further in view of Adachi et al. (US 2014/0251681).
Regarding claims 5, 8 and 10 Kihira discloses all the limitations except the coating is made of an elastomer is chosen from the group consisting of a silicone elastomer, a polyamide elastomer and a polyolefin elastomer.
Adachi et al. discloses the coating ([0052], protective member) is made of an elastomer is chosen from the group consisting of a silicone elastomer, a polyamide elastomer and a polyolefin elastomer.
It would have been obvious at the time before effective date of the invention was filed to a person having ordinary skill in the art to implement Adachi’s et al. design of protecting member (coating) for covering Kihira’s braided portion, wherein coating is made of an elastomer is chosen from 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IMAS whose telephone number is (571)272-8288. The examiner can normally be reached 8:00 A.M. - 5:00 P.M. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.I/               Examiner, Art Unit 2831                                                                                                                                                                                         	11/5/2021.